Eberhardt, Judge.
Our ruling in Mulligan v. Blackwood, 115 Ga. App. 618 (155 SE2d 680), where the facts were strikingly similar to those here, requires affirmance of the denial of defendant’s motions for summary judgment. Under the facts presented we think questions raised as to whether Mr. Burtz assumed the risk in assisting with the moving of a heavy stereo set, whether his injury resulted solely from his own negligence, and whether defendant was in the exercise of ordinary care, are factual ones which only the jury can resolve.

Judgments affirmed.


Bell, C. J., and Deen, J., concur.